Citation Nr: 1548115	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-19 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD




INTRODUCTION

The Veteran served on active duty from June 1980 to September 1981.  The Veteran died in December 1984; the appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of August 2013, by the Milwaukee, Wisconsin Regional Office (RO) and Pension Center of the Department of Veterans Affairs (VA) that denied entitlement to death pension benefits.

In a March 2014 statement, the appellant indicated that she was seeking entitlement to dependency and indemnity compensation (DIC) and accrued benefits.  The issues have been raised, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board recognizes that these issues may come under the jurisdiction of an AOJ other than the Milwaukee RO in which case the Board trusts that they will be referred to the correct AOJ for appropriate action.


FINDING OF FACT

The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1502, 1521, 1541 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the appellant was not advised of the requirement of wartime service prior to the August 2013 administrative decision.  However, she was advised in that decision, and her claim was subsequently readjudicated in the Statement of the Case.  Significantly, she has never disputed the service dates on which the decision on appeal was based.  Thus, as it is the law, and not the facts, that are dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a Veteran: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

As to the requirement of wartime service, a Veteran meets the service requirements if he or she (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; (3) served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 

Here, the evidence fails to show that the Veteran's period of service was during a period of war.  The appellant's claim for nonservice-connected death pension benefits must accordingly be denied, since she does not meet the threshold requirement for eligibility for that benefit.

Although the appellant insists that she feels herself to be entitled to a death pension even though the Veteran did not serve during wartime, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


